IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                          2       gg
                                                                                          1 M
                                                                                  3=-           CD
                                                                                  'TSUI   C3-r\
                                                                                  ro       '"£> '
MAGNADRIVE CORPORATION, a                             No. 69769-2-1               —i      X:-Df-
                                                                                          3>-Cvn
Washington corporation,                                                           5»      c/>mr-,
                                                      DIVISION ONE                    i   2:r-
                                                                                  o
                     Respondent,                                                          o

                                                                                  en      O—
                                                                                  -n      2^-«c
              v.



MAGNA FORCE, INC., a Washington                       UNPUBLISHED
corporation; and SYNERGY GREEN
TECH CORPORATION, a California                        FILED: January 27. 2014
corporation,

                     Appellants.



       Cox, J. — A court may vacate an arbitrator's award "only in very limited

circumstances, such as when an arbitrator has exceeded his or her legal

authority."1 Here, Magna Force Inc. ("MFI") fails in its burden to showfrom the
face of the arbitrator's award in this case that the arbitrator exceeded his

authority. We affirm the order confirming the arbitrator's award in favor of

MagnaDrive Corporation ("MagnaDrive").

       MFI, a Washington corporation, develops magnet technologies. These

technologies include adjustable speed coupling systems ("ASCS") and fixed gap

couplings ("FGC").




      1 Kitsap County Deputy Sheriff's Guild v. Kitsap County, 167 Wash. 2d 428,
434, 219 P.3d 675 (2009).
No. 69769-2-1/2


       In June1999, MFI and MagnaDrive entered into a license agreement that

gave MagnaDrive a "license to commercialize and exploit" MFI's patent rights

and ASCS and FGC technology (the "License Agreement"). This agreement

contained three criteria for the consent by either party to the assignment of the

agreement. One criterion was that the location of any assignee's principal place

of business be in the United States, Canada, or Europe.

      This agreement also contained progressive dispute resolution procedures,

which included good faith negotiations, mediation, and arbitration.

       By the "Patent Assignment Agreement" dated August 10, 2010, MFI

purported to assign its interest in the License Agreement to Synergy GreenTech

Corp. Specifically, this assignment purported to assign to Synergy "any and all

licenses held by [MFI] as licensor covering FGCs or ASCSs which license patent

rights." Thereafter, Synergy threatened to terminate the License Agreement on

the grounds that MagnaDrive had allegedly materially breached the License

Agreement.

       MagnaDrive objected to the assignment after learning of it. It moved to

compel arbitration under the License Agreement in order to challenge MFI's

purported assignment to Synergy. It asserted that MFI could not assign the

License Agreement because certain assignment requirements were not met.

The superior court entered an order compelling arbitration.

       The parties arbitrated their disputes before an arbitrator they selected.

The arbitrator concluded that the purported assignment of the License

Agreement did not meet the principal place of business requirement for the
No. 69769-2-1/3


assignment. Consequently, the arbitrator voided the Patent Assignment

Agreement.

      Thereafter, MagnaDrive moved for an order confirming the award. MFI

moved to vacate the award. The trial court confirmed the award.


      MFI appeals.

                         ARBITRATOR'S AUTHORITY

      MFI argues that the superior court erred when it confirmed the arbitration

award. It contends the court should have vacated the award under two statutory

grounds. We disagree and hold that the court properly confirmed the award.

      Washington courts give substantial finality to an arbitrator's decision

rendered in accordance with the parties' contract and the Washington Uniform

Arbitration Act, chapter 7.04A RCW.2 Courts "will review an arbitration decision
only in very limited circumstances."3 "The [superior] court's review is confined to
the question ofwhether any ofthe statutory grounds for vacation exist."4 "The
burden of showing that such grounds exist is on the party seeking to vacate the

award."5 We review de novo this question of law.6



       2 Davidson v. Hensen. 135 Wash. 2d 112, 118, 954 P.2d 1327 (1998).

       3 Kitsap County. 167 Wash. 2d at 434.

      4 Cumminqs v. Budget Tank Removal & Envtl. Servs.. LLC. 163 Wash. App.
379, 388, 260 P.3d 220 (2011).

       5]g\
     6 Wash. State Dep't of Transp.. Ferries Div. v. Marine Emps. Comm'n. 167
Wash. App. 827, 835, 274 P.3d 1094 (2012).
No. 69769-2-1/4



       Under RCW 7.04A.230(1)(d), one of these statutory grounds is that the

"arbitrator exceeded the arbitrator's powers." An arbitrator exceeds his or her

authority when the arbitration award exhibits an erroneous rule of law or a

mistaken application of law.7 An arbitrator also exceeds his or her powers if the
arbitrator decides a "nonarbitrable issue."8

       Another statutory ground is found in RCW 7.04A.230(1)(c). "[T]he court

shall vacate an award if. .. [a]n arbitrator refused to postpone the hearing upon

showing of sufficient cause for postponement, refused to consider evidence

material to the controversy, or otherwise conducted the hearing contrary to RCW

7.04A.150, so as to prejudice substantially the rights of a party to the arbitration

proceeding."9
       Vacation of an award "is available only if the alleged error appears 'on the

face of the award.'"10 In other words, the error should be "recognizable from the

language ofthe award."11 Generally, the reviewing court does not consider the
merits of the claim or the evidence before the arbitrator.12




       7 Bovd v. Davis, 127 Wash. 2d 256, 263, 897 P.2d 1239 (1995).

       8Aanew v. Lacev Co-Ply. 33 Wash. App. 283, 288, 654 P.2d 712 (1982).

       9RCW7.04A.230(1)(c).
       10 Cumminqs. 163 Wash. App. at 389; see also Bovd. 127 Wash. 2d at 262-63.

       11 Cumminqs, 163 Wash. App. at 389.

       12 Davidson. 135 Wash. 2d at 119.
No. 69769-2-1/5


                          Patent Assignment Agreement

       MFI first argues that the award should be vacated under RCW

7.04A.230(1)(d). Specifically, it argues that the arbitrator exceeded his authority

when he decided a nonarbitrable issue and voided MFI's Patent Assignment

Agreement with Synergy. We disagree.

       An agreement to arbitrate "'defines and limits the issues to be decided.'"13
"The authority of the arbitrator is wholly dependent upon the terms of the

agreement of submission. The arbitration award must concern only those

matters included within the agreement for submission and must not exceed the

powers established by the submission."14 "If a dispute is not arbitrable, the
arbitrators have no power to resolve it."15
       "If any doubts or questions arise with respect to the scope of the

arbitration agreement, the agreement is construed in favor of arbitration, unless

the reviewing court is satisfied the agreement cannot be interpreted to cover a

particular dispute."16
       Here, the scope of the agreement to arbitrate in the License Agreement

between MFI and MagnaDrive is very broad. Specifically, Paragraph 12.1 stated:



      13 ACF Prop. Mqmt.. Inc. v. Chaussee. 69 Wash. App. 913, 919, 850 P.2d
1387 (1993) (quoting Sullivan v. Great Am. Ins. Co.. 23 Wash. App. 242, 246, 594
P.2d 454 (1979)).

       14 Sullivan. 23 Wash. App. at 246.

       15 Aqnew, 33 Wash. App. at 288.

       16 Townsend v. Quadrant Corp.. 153 Wash. App. 870, 887, 224 P.3d 818
(2009).
No. 69769-2-1/6


              In the event of any dispute between the Parties relating to
       the interpretation, construction, application or requirements of
       this Agreement, the Parties will follow the procedures set forth in
       this Section 12 prior to initiating any litigation or pursuing other
       available remedies, unless otherwise agreed by the Parties at the
       time the dispute arises.'171
As noted previously, one of the procedures specified in Section 12 of the License

Agreement is arbitration. Thus, the first question is whether the dispute between

MFI and MagnaDrive over the purported assignment to Synergy "relates to" any

of the above-specified categories of disputes. We conclude that it does.

       This court has explained that "an arbitration clause that encompasses any

controversy 'relating to' a contract is broader than language covering only claims

'arising out' ofa contract."18 This is consistent with a number ofother
jurisdictions that have broadly interpreted "relating to" language within the

arbitration context.19

       The arbitrator's interpretation of the License Agreement in the final award

dated May 30, 2012 fell within this broad arbitration provision. In the final award,

the arbitrator interpreted the License Agreement's "requirements" for the potential

assignment of the agreement. Paragraph 14.5 of the License Agreement stated:

               Neither Party shall assign . . . this Agreement, the
       [MagnaDrive] License or any of its rights, title or interests under this


       17 Clerk's Papers at 99 (emphasis added).
       18 Townsend. 153 Wash. App. at 887 (quoting McClure v. Davis Wright
Tremaine. 77 Wash. App. 312, 314, 890 P.2d 466 (1995)).

       19 See, e.g.. Lovev v. Reqence BlueShield of Idaho. 139 Idaho 37, 46, 72
P.3d 877 (2003); Karl Storz Endoscopy-Am.. Inc. v. Integrated Med. Svs.. Inc..
808 So. 2d 999, 1013 (2001); Fliohtwavs Corp. v. Keystone Helicopter Corp.. 459
Pa. 660, 663, 331 A.2d 184 (1975).
No. 69769-2-1/7


       Agreement or the [MagnaDrive] License, without the prior written
       consent of the other Party, which consent shall not be
       unreasonably withheld. ... [MagnaDrive] hereby consents to
       MFI's assignment of this Agreement more than two (2) years after
       the date of this Agreement to a successor of MFI's ownership of the
       MFI Rights . . .; provided further that the successor principal
       place of business is located in the United States, Canada or
       Europe or another country approved by MDC, which approval
       shall not be unreasonably withheld.[20]
The arbitrator correctly interpreted this provision as establishing "three criteria for

the advance consent to the assignment of the License Agreement by either party:

[(1)] assignment of the License Agreement itself, [(2)] assumption of the

obligations of the assignor under the License Agreement, and [(3)] location of

assignee's principal place of business in the United States, Canada or Europe."

       In the final award, the arbitrator concluded that the third requirement for

advance consent was not met. The face of the award shows that he did so

based on various exhibits as well as the live and deposition testimony of various

witnesses, all of which is proper under controlling law.

       The second question is whether the arbitrator exceeded his powers when

he went on to "void" the purported assignment by MFI evidenced by the Patent

Assignment Agreement. The final award stated:



       4.     Since all three of the advance consent requirements have
       not been satisfied, the purported assignment reflected in the
       [Patent] Assignment Agreement is void.

       5.     The validity of the [Patent] Assignment Agreement, as a
       whole, was before the Arbitrator and the Arbitrator declared the
       [Patent] Assignment Agreement void in its entirety. Because the

       20
            Clerk's Papers at 103-04 (emphasis added).
No. 69769-2-1/8


       [Patent] Assignment Agreement is void, it does not effect a transfer
       of any rights, either to the License Agreement or the MFI Patents,
       to Synergy.

       While neither party expressly argues the point, the arbitrator stated in the

award that "JAMS Rules are applicable to this proceeding as provided by

Paragraph 12.4 of the License Agreement." According to the arbitrator, the

JAMS Comprehensive Arbitration Rules and Procedures that apparently govern

this arbitration provide that the arbitrator "may grant any relief that is just and

equitable." Voiding the assignment that was before the arbitrator is, in our view,

unquestionably within this scope of relief of these JAMS Rules and Procedures to

which these parties agreed. Thus, this language on the face of the arbitration

award supports the arbitrator's relief.

       In sum, on the face of the award, the arbitrator acted within his authority

when he concluded that the purported assignment of the License Agreement

reflected in the Patent Assignment Agreement was ineffective because it failed

one of the assignment requirements in the License Agreement. Moreover, the

face of the award also shows that he was within his authority to grant the relief of

voiding that purported assignment.

       MFI concedes that this court should examine the face of the award to

determine whether the arbitrator exceeded his authority. But it argues that the

agreement to arbitrate in the License Agreement did not extend to the Patent

Assignment Agreement. Specifically, MFI asserts that the two agreements were

different contracts, involved different parties, were entered into at different times,

and contained different legal rights. These arguments are wholly unpersuasive.


                                               8
No. 69769-2-1/9



       First, although the Patent Assignment Agreement between MFI and

Synergy is a different agreement from the License Agreement between MFI and

MagnaDrive, they clearly "relate to" each other. The issue before the arbitrator

was whether the License Agreement's "requirements" for consent to assignment

were met by the Patent Assignment Agreement. Whether these requirements

were met is expressly within the scope of the arbitration provision between MFI

and MagnaDrive.

       Second, MFI contends that it did not consent to expanding the arbitrator's

jurisdiction to cover the entire Patent Assignment Agreement. But "expanding"

the arbitrator's authority is not at issue. As we already discussed, the arbitrator

had the authority to adjudicate the issues relating to the purported assignment.

Thus, this argument is not persuasive.

       MFI cites Davis v. General Dynamics Land Systems.21 Weiss v.

Lonnquist.22 and Nelson v. Westport Shipyard Inc.23 to support its assertion that

the License Agreements' arbitration clause does not extend to the Patent

Assignment Agreement. Butthe question in those cases was whether the parties

agreed to arbitrate a particular issue.24 Those cases are not helpful because
they were addressing a different issue than the issue in this case. Here, MFI



       21 152 Wn. App. 715,217P.3d 1191 (2009).

       22 153 Wash. App. 502, 224 P.3d 787 (2009).

       23 140 Wash. App. 102, 163 P.3d 807 (2007).

       24 Davis. 152 Wash. App. at 718-19; Weiss. 153 Wash. App. at 510-14; Nelson.
140 Wash. App. at 116-19.
No. 69769-2-1/10



focuses on whether the arbitrator exceeded his authority when he voided the

Patent Assignment Agreement. As discussed previously in this opinion, the

arbitrator acted within his authority when he imposed this relief. Thus, the cases

MFI cites are not helpful.

                                   MFI's Counterclaim

       MFI next asserts that the arbitrator refused to consider its counterclaim.

Thus, it contends that the arbitrator exceeded his authority under RCW

7.04A.230(d) and did not consider evidence material to the controversy under

RCW 7.04A.230(c). The face of the award shows otherwise.

       "Arbitration is a statutorily recognized special proceeding."25 Whether
parties will engage in arbitration depends on the parties' contract and then the

"rights of the parties are controlled by the [arbitration] statute."26
       Here, MFI and Synergy raised counterclaims during arbitration. The

arbitrator's final award stated:




       7.     Respondents [MFI and Synergy] asserted counterclaims in
       this Arbitration seeking to establish the validity of the [Patent]
       Assignment Agreement. Respondent Synergy asserted additional
       counterclaims alleging breach of the License Agreement by
       MagnaDrive. The [Patent] Assignment Agreement was declared
       void and Respondents' counterclaims are therefore dismissed with
       prejudice.




       25 Price v. Farmers Ins. Co. of Wash.. 133 Wash. 2d 490, 496, 946 P.2d 388
(1997).

       26 Id.


                                               10
No. 69769-2-1/11


       This language plainly shows that the arbitrator considered and rejected

MFI's counterclaims. MFI's claims to the contrary under RCW 7.04A.230(c) and

(d) have no basis on the face of the final award.

       MFI, relying on an order that is neither incorporated in nor otherwise part

of the final award, argues that the arbitrator admitted that he did not consider the

counterclaim. Specifically, MFI cites the following statement in the arbitrator's

Order on Respondent Magna Force Inc.'s Request for Clarification and

Consideration of New Evidence: "'issues of individualized consent and the

reasonableness of withholding consent were not presented in the arbitration and

were not part of the dispute resolution procedures.'"

       As MagnaDrive correctly points out, this statement is in an order that was

not incorporated into the final award, which is the award before this court on

appeal. Given the plain language regarding the consideration of MagnaDrive's

counterclaims in the final award, we reject MFI's argument.

       In sum, MFI failed to prove that the final award should be vacated under

RCW 7.04.230(1 )(c) and (d). Consequently, the trial properly confirmed the

award in favor of MagnaDrive.

                                ATTORNEY FEES

       MagnaDrive seeks an award of attorney fees on appeal based on RCW

7.04A.250 and the License Agreement's attorney fee provision. We award such

fees, subject to MagnaDrive's compliance with RAP 18.1.




                                             11
No. 69769-2-1/12


       Under RCW 7.04A.250, "[a] court may allow reasonable costs of the

motion and subsequent judicial proceedings." Costs include reasonable attorney

fees under this provision.27
       Also, the arbitrator decided that the prevailing party was entitled to

attorney fees under Paragraph 14.6 of the License Agreement:

             "In the event of any action to enforce this Agreement or on
       account of any breach of or default under this Agreement, the
       prevailing Party in such action shall be entitled to recover. . . from
       the other Party all reasonable attorneys' fees incurred by the
       prevailing party in connection with such action

       Here, the parties appear to agree that the prevailing the party on this

appeal is entitled to an award of attorney fees. Because MagnaDrive is the

prevailing party, we award it reasonable attorney fees.

       We affirm the final judgment on arbitration award, and award attorney fees

to MagnaDrive, subject to its compliance with RAP 18.1.


                                                          &K.J-
WE CONCUR:




    ^U^LQfL O , // J


       27 RCW 7.04A.250(3); Qptimer Int'l. Inc. v. RP Bellevue. LLC, 170 Wash. 2d
768, 774, 246 P.3d 785 (2011) ("RCW 7.04A.250(3) permits an award of attorney
fees and expenses to a prevailing party in contested judicial proceedings to
confirm, vacate, modify, or correct an arbitration award.").

                                             12